IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-652-CV



ENRE CORPORATION,

	APPELLANT

vs.



RAILROAD COMMISSION OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 491,378, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  February 16, 1994
Do Not Publish